EXHIBIT 10.47

 

RESORTS INTERNATIONAL HOTEL, INC.

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the
twenty sixth day of May, 2004 by and between RESORTS INTERNATIONAL HOTEL, INC.,
a New Jersey corporation (the “Company”), and Mark Lefever, an individual
residing at 2751 Asbury Avenue, Ocean City, New Jersey (“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company hereby employs Executive, and Executive hereby accepts
employment from the Company in the capacity of Senior Vice President
Finance/C.F.O. Executive will report directly to the President, Chief Executive
Officer; and

 

WHEREAS, the Company believes that the future growth, profitability and success
of the Company’s business will be enhanced by the continued employment of
Executive; and

 

WHEREAS, Executive and the Company now desire to embody in this Agreement the
terms and conditions of Executive’s employment with the Company, which terms and
conditions shall supersede all prior oral and written agreements, arrangements
and understandings relating to Executive’s employment.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, together with other good and valuable consideration
the receipt of which is hereby acknowledged, the parties hereto do hereby agree
as follows:

 

1. SERVICES AND DUTIES: The Company hereby employs Executive, and Executive
hereby accepts employment from the Company in the capacity of its Senior Vice
President Finance/C.F.O. The principal location of the Executive’s employment
shall be at the Company’s offices located in Atlantic City, New Jersey, although
the Executive understands and agrees that Executive may be required to travel
from time to time for business reasons. Executive shall be a full-time employee
of the Company and shall dedicate all of Executive’s working time to the Company
and shall have no other employment and no other business ventures, activities or
relationships which are undisclosed to the Company or which, in the opinion of
the Company, conflicts with Executive’s duties under this Agreement. Executive
will perform such duties as required by the Company and normally associated with
Executive’s position, together with such additional duties, commensurate with
the Executive’s position, as may be assigned to the Executive from time to time
by a Company’s Executive or President and Chief Operating Officer.

 

2. TERM. Executive’s employment under the terms and conditions of this Agreement
will commence on the date first set forth above (the “Effective Date”). The term
of this Agreement shall be for a period of three (3) years (the “Initial Term”)
beginning on the Effective Date, subject to earlier termination pursuant to
Paragraph 6 herein. This Agreement shall automatically renew subject to the same
terms and conditions for additional one (1) year terms (each a “Renewal Term”)
unless terminated by either party by providing the other party with a written
termination notice at least ninety (90) days prior to the end of



--------------------------------------------------------------------------------

the Initial Term or the then current Renewal Term. The Initial Term and each
Renewal Term are hereinafter collectively referred to as the “Term”.
Notwithstanding anything to the contrary herein, in the event of any termination
of this Agreement, Executive shall nevertheless continue to be bound, to the
extent applicable, by the terms and conditions set forth in Paragraph 7 and 8
hereof.

 

3. COMPENSATION.

 

(a) Base Salary. In consideration of Executive’s full and faithful satisfaction
of Executive’s duties under this Agreement, the Company agrees to pay to
Executive, and Executive agrees to accept from the Company, a salary in the
initial amount of Two Hundred Thirty Fifty Thousand Dollars ($235,000) per annum
(the “Base Salary”), payable in such installments as the Company pays its
similarly placed executives, subject to usual and customary deductions for
withholding taxes and similar charges, and customary contributions to health and
welfare programs in which Executive is enrolled. The Base Salary shall be
reviewed on an annual basis in accordance with Executive’s annual performance
evaluation and increased at the Company’s sole discretion.

 

(b) Bonus Compensation. Executive will be eligible to participate in the
Company’s bonus program applicable to Executive’s position with thresholds and
triggering events for payment based on the achievement of the Company’s annual
budget and other business plan targets as determined by the Company’s Board of
Directors and communicated to Executive. Annual bonus payments hereunder shall
be paid by the Company on the date year-end bonuses are paid generally to
executives of the Company.

 

4. BENEFITS. You will be entitled to all the usual benefits offered to employees
at your level, including vacation, sick time, participation in Company’s
sponsored medical, dental and insurance programs, as well as the ability to
participate in the Company’s retirement savings plan, subject to the limitations
imposed by the terms of that plan. During the Term, Executive shall be entitled
to not less than three (3) weeks vacation per year.

 

(a) Stock Options At the next regularly scheduled meeting of the Board of
Directors of Colony RIH Holdings, Inc., a Delaware corporation (“Holdings”), the
Company shall recommend that Executive be granted an option (a “Stock Option”),
pursuant to the Colony RIH Holdings, Inc. 2001 Omnibus Stock Incentive Plan (the
“Omnibus Plan”). to purchase shares of common stock of Holdings (“CLASS A COMMON
STOCK”and “CLASS B COMMON STOCK”). The number of shares and the price per share
to be determined.

 

(b) Automobile Allowance During the Term, Executive will be entitled to a
monthly auto allowance in the amount of $1,000 per month.

 

(c) Relocation Expenses. Company agrees to reimburse Executive for the expenses
incurred for moving and relocating Executive and family from La Quinta,
California to New Jersey not to exceed a total of $25,000 or Executive can opt
to receive, in lieu of Relocation Expenses, a “One-Time Signing Bonus”, in the
amount of Twenty Thousand Dollars ($20,000), subject to usual and customary
deductions for withholding taxes



--------------------------------------------------------------------------------

and similar charges payable upon execution of this agreement. In consideration
of Company’s reimbursement of expenses associated with Executive’s relocation or
Executive’s acceptance of “One Time Signing Bonus”, Executive agrees that should
Executive’s employment terminate, within twelve (12) months after Executive’s
first day of active employment, Executive will be required to repay all
relocation expenses paid to Executive or “One Time Signing Bonus” amount of
Twenty Thousand Dollars ($20,000) to the Company.

 

5. LICENSING REQUIREMENTS. Executive hereby covenants and agrees that, at all
times during the Term of this Agreement, Executive shall keep and maintain, in
full force and effect, any and all licenses, permits or work authorizations
which may be required by any Federal, State or local government agency,
including but not limited to any casino gaming regulatory agency having
jurisdiction over Executive or the Company necessary for Executive to properly
work and perform the duties of Executive’s position. The Company and Executive
further covenant and agree that the Company shall be responsible for Executive’s
regulatory costs, not including attorney’s fees, accountant fees and costs,
incurred in procuring in the first instance and thereafter renewing such
required license(s), permits or work authorizations. Further, the Company and
Executive agree that this Agreement shall be subject to provisions of the
applicable laws, rules and regulations of the jurisdiction(s) having authority
with respect to this Agreement, the Company and the Executive.

 

6. TERMINATION. Executive’s Employment with the Company may be terminated (a) by
Company for cause (as defined below); (b) by the Company at any time without
cause; or (c) by Executive at any time.

 

(a) For Cause Termination. If Executive’s employment with the Company is
terminated by the Company for Cause, Executive shall not be entitled to any
further compensation or benefits other than accrued but unpaid Base Salary,
accrued and unused vacation pay through the date of such termination and any
other compensation and benefits (other than severance benefits) to which
Executive is entitled under the terms of any of the Company’s employee benefit
plans, policies, programs or arrangements (the “Accrued Benefits”). For purposes
of this Agreement, “Cause” shall mean the following: (i) fraud or embezzlement
with respect to the Company by Executive; (ii) material breach by Executive of
this Agreement including, but not limited to a breach of the License
Requirements of Paragraph 5, after notice thereof is given in writing and such
breach is not cured to the satisfaction of the Company within a reasonable
period of time under the circumstances or a determination by any gaming
regulatory authority that you are not deemed fit for licensure whether or not
such a license is actually needed for Executive’s work in the jurisdiction
Executive’s employment is located; (iii) material breach of any reasonable and
lawful rule, policy or directive of the Company, including, but not limited to,
performance goals ;(iv) gross or willful neglect of duties; (v) alcohol or drug
dependency; (vi) death; or (vii) disability preventing the performance of
Executive’s duties with reasonable accommodation for more than 90 continuous
days or more than 180 days in any 12 month period.

 

(b) Termination Without Cause. If Executive’s employment is terminated by the
Company other than for Cause prior to the end of the Term hereof, then Executive
shall



--------------------------------------------------------------------------------

be entitled to, upon Executive providing the Company with a signed release of
claims in a form adopted by the Company’s Board of Directors from time to time
(i) the Accrued Benefits, (ii) an amount equal to twelve (12) months Base Salary
in a lump sum payment payable on the date of termination and (iii) continuation
of Executive’s coverage under the Company’s medical plan until the earlier of
(A) the period of time it takes Executive to become eligible for the medical
benefits of a new employer or (B) twelve (12) months from the date of such
termination and (iv) a prorated portion (based on Executive’s length of service
during the year of termination) of the annual bonus Executive would have been
entitled to receive under Paragraph 3(b) hereof if Executive had remained
employed through the end of the fiscal year that includes Executive’s
termination date, provided the applicable performance targets of the Company
(and, as applicable, Executive) have been achieved for such fiscal year. The
prorated bonus referred to in the preceding sentence shall be determined after
the completion of the fiscal year in which Executive’s employment terminates and
shall be paid (without interest) to Executive at the time bonuses are paid to
Company’s employees generally.

 

(c) Change in Control. If Executive resigns from employment with the Company
within three (3) months after Change in Control, Executive shall be entitled to
receive, in lieu of any payments or benefits described in subparagraphs (a) and
(b) above, a lump sum severance payment equal to the greater of (i) six (6)
months Base Salary or (ii) an amount equal to Executive’s Base Salary for the
remainder of the unexpired Term, but in no event exceeding eighteen (18) months
Base Salary. If Executive’s employment is terminated by the Company Without
Cause within six (6) months after a Change in Control, Executive shall be
entitled to receive, in lieu of any payments or benefits described in
subparagraphs (a) and (b) above, a lump sum severance payment equal to the
greater of (i) twelve (12) months Base Salary of (ii) an amount equal to
Executive’s Base Salary for the remainder of the unexpired Term, but in no event
exceeding twenty-four (24) months Base Salary. In addition to the foregoing
payments described in this subparagraph (c), if the Executive’s employment is
terminated by the Company Without Cause within six (6) months after Change in
Control or Executive resigns from employment with the Company within three (3)
months after a Change in Control, Executive shall be entitled to: (i) coverage
under the Company’s medical and dental plans for a period of eighteen (18)
months of additional coverage. For purposes of this Agreement, a “Change in
Control” shall have the meaning ascribed to such term in the Stock Option
Agreement, and (ii) a prorated portion (based on Executive’s length of service
during the year of termination) of the annual bonus Executive would have been
entitled to receive under Paragraph 3(b) hereof if Executive had remained
employed through the end of the fiscal year that includes Executive’s
termination date, provided the applicable performance targets of the Company
(and, as applicable, Executive) have been achieved for such fiscal year. The
prorated bonus referred to in the preceding sentence shall be determined after
the completion of the fiscal year in which Executive’s employment terminates and
shall be paid (without interest) to Executive at the time bonuses are paid to
the Company’s employees generally.

 

(d) Resignation, Death or Disability. If Executive’s employment is terminated by
reason of Executive’s death, disability or voluntary resignation (other than a
resignation treated as a termination Without Cause as described above, or
following a Change in Control, as described above) prior to the end of the Term,
Executive shall not be entitled to receive any further compensation or benefits
other than: (i) accrued and unpaid Base Salary, (ii)



--------------------------------------------------------------------------------

accrued and unused vacation pay through the date of such termination, (iii) the
Accrued Benefits, if any, and (iv) if Executive’s termination is due to death or
disability, but not for voluntary resignation, a prorated portion (based on
Executive’s length of service during the year of termination) of the annual
bonus Executive would have been entitled to receive under Paragraph 3(b) hereof
if Executive had remained employed through the end of the fiscal year that
includes Executive’s termination date, provided the applicable performance
targets of the Company (and, as applicable, Executive) have been achieved for
such fiscal year. The prorated bonus referred to in the preceding sentence shall
be determined after the completion of the fiscal year in which Executive’s
employment terminates and shall be paid (without interest) to Executive at the
time bonuses are paid to the Company’s employees generally.

 

  7. RESTRICTIVE COVENANT.

 

(a) Noncompetition. Should Executive voluntarily terminate Executive’s
employment hereunder or should Executive be terminated for Cause pursuant to the
provisions of Paragraph 6 (a) (i), (ii), (iii) or (iv) of this Agreement,
Executive agrees that for the six (6) month period immediately following such
termination, Executive shall not directly or indirectly, either as principal,
agent, executive, employer, consultant, partner, shareholder of a closely held
corporation or shareholder in excess of five (5%) of a publicly traded
corporation, corporate officer or director, or in any other individual or
representative capacity, engage or otherwise participate in any manner or
fashion in any business that is in competition in any manner whatsoever with the
principal activity of the Company or its affiliates within a fifty (50) mile
radius of Atlantic City. Executive further covenants and agrees that this
restrictive covenant is reasonable as to duration, terms and geographical area
and that the same protects the legitimate interests of The Company and its
affiliates, imposes no undue hardship on Executive, is not injurious to the
public, and that any violation of this restrictive covenant shall be
specifically enforceable in any court with jurisdiction upon short notice.

 

(b) Solicitation of Executives, Etc. During the term and for one (1) year period
immediately following the date of termination of Executive’s employment
hereunder, Executive shall not, directly or indirectly, solicit or induce any
officer, director, executive, agent or consultant of the Company or any of its
successors, assigns, subsidiaries or affiliates to terminate his, her or its
employment or other relationship with the Company or its successors, assigns,
subsidiaries or affiliates, or otherwise encourage any such person or entity to
leave or sever his, her or its employment or other relationship with the Company
or its successors, assigns, subsidiaries or affiliates, for any other reason.

 

(c) Solicitation of Clients, Etc. During the Term and for the one (1) year
period immediately following the date of termination of Executive’s employment
hereunder, Executive shall not, directly or indirectly solicit or induce (i) any
customers or clients of the Company or its successors, assigns, subsidiaries or
affiliates, or (ii) any vendors, suppliers or consultants then under contract to
the Company or its successors, assigns, subsidiaries or affiliates, to terminate
his, her or its relationship with the Company or its successors, assigns,
subsidiaries or affiliate, for the purpose of associating with any competitor of
the Company or clients, or vendors, suppliers or consultants then under
contract, to terminate his, her or its relationship with the Company or its
successors, assigns, subsidiaries or affiliates, for any other reason.



--------------------------------------------------------------------------------

(d) Disparaging Comments. During the Term and thereafter, Executive and the
Company agree that they will make no disparaging or defamatory comments
regarding the other party in any respect or make any comments concerning any
aspect of the termination of their relationship. The obligations of Executive
and the Company under this subparagraph shall not apply to disclosures required
by applicable law, regulation or order of any court or governmental agency.

 

8. CONFIDENTIALITY. All books of account, records, systems, correspondence,
documents, and any and all other data, in whatever form, concerning or
containing any reference to the works and business of the Company or its
affiliated companies shall belong to the Company and shall be given up to the
Company whenever the Company requires Executive to do so. Executive agrees that
Executive shall not at any time during the term of Executive’s employment or
thereafter, without the Company’s prior written consent, disclose to any other
person or business entity any such information or any trade secrets, plans or
other information or data, in whatever form, concerning the Company’s or any of
its affiliated companies’ or customers’ practices, businesses, procedures,
systems, plans or policies (collectively, “Confidential Information”), nor shall
Executive disclose to any third party or utilize any such Confidential
Information in any way or communicate with or contact any such customer other
than in connection with Executive’s employment by the Company. In addition, as
part of Executive’s employment Executive will be required to acknowledge and
sign appropriate confidentiality policy and nondisclosure agreements which the
company shall adopt substantially in the form of the attached Exhibit A. You
hereby confirm that all Confidential Information constitutes the Company’s
exclusive property, and that all of the restrictions on your activities
contained in this Agreement and such other nondisclosure policies of the Company
are required for the Company’s reasonable protection. This confidentiality
provision shall survive the termination of this agreement.

 

9. ASSIGNMENT. This Agreement, an all of the terms and conditions hereof, shall
bind the Company and its successors and assigns and shall bind Executive and
Executive’s heirs, executors and administrators. No transfer or assignment of
this Agreement shall release the Company from any obligation to Executive
hereunder. Neither this Agreement, nor any of the Company’s rights or
obligations hereunder, may be assigned or otherwise subject to hypothecation by
Executive. The Company may assign the rights and obligations of the Company
hereunder, in whole or in part, to any of the Company’s subsidiaries, affiliates
or parent corporations, or to any other successor or assign in connection with
the sale of all or substantially all of the company’s assets or stock or in
connection with any merger, acquisition and/or reorganization, provided the
assignee assumes the obligations of the Company hereunder.

 

  10. GENERAL.

 

(a) This Agreement shall be construed and governed by the laws of the State of
New Jersey, without giving effect to conflicts of laws principles thereof which
might refer such interpretations to the laws of a different state or
jurisdiction.



--------------------------------------------------------------------------------

(b) Except as necessary for the Company and its subsidiaries. Affiliates,
successors or assigns or Executive to specifically enforce or enjoin a breach of
the Agreement (to the extent such remedies are otherwise available), the parties
agree that any and all disputes that may arise in connection with, arising out
or relating to this Agreement, or any dispute that relates in any way, in whole
or in part, to Executive’s services on behalf of the Company or any subsidiary,
the termination of such services or any other dispute by and between the parties
or their subsidiaries, affiliates, successors or assigns, shall be submitted to
binding arbitration in New Jersey to the National Employment Dispute Resolution
Rules and procedures of the American Arbitration Association. The parties agree
that the prevailing party in any such dispute shall be entitled to reasonable
attorney’s fees, costs, and necessary disbursements in addition to any other
relief to which he or it may be entitled. This arbitration obligation extends to
any and all claims that may arise by and between the parties or their
subsidiaries, affiliates, successors or assigns, and expressly extends to,
without limitation, claims or causes of action for wrongful termination,
impairment of ability to compete in the open labor market, breach of an express
or implied contract, breach of the covenant of good faith and fair dealing,
breach of fiduciary duty, fraud, misrepresentation, defamation, slander,
infliction of emotional distress, disability, loss of future earnings, and
claims under the New Jersey Constitution, the United States Constitution, and
applicable state and federal fair employment laws, federal and state equal
employment opportunity laws, and federal and state labor statues and
regulations, including, but not limited to, the Civil Rights Act of 1964, as
amended, the Fair Labor Standards Act, as amended, Americans With Disabilities
Act of 1990, as amended, the Rehabilitation Act of 1973, as amended, the
Employee Retirement Income Security Act of 1974, as amended, the Age
Discrimination in Employment Act of 1967, as amended, and any other state or
federal law.

 

(c) If any provision of this Agreement should be wholly or partially invalid,
unenforceable or unlawful, then this Agreement shall be severable in respect of
the provision in question (to the extent that it is invalid, unenforceable or
unlawful), and the remaining provisions of this Agreement shall continue in full
force and effect. This Agreement constitutes the entire understanding between
the parties and shall supersede any and all other understandings, oral or
written. No addition to, or mediation of, this Agreement shall be of any force
or effect unless in writing and signed by or on behalf of both parties.

 

(d) The several rights and remedies provided for in the Agreement shall be
construed as being cumulative, and no one of them shall be deemed to exclusive
of the others or of any right or remedy allowed by law. No waiver by the Company
or Executive of any failure by Executive or the Company, respectively, to keep
or perform any provision of this Agreement shall be deemed to be a waiver of any
preceding or succeeding breach of the same or other provision.

 

(e) Unless expressly provided herein or therein, the expiration of the Term
shall not alter or affect any rights or obligations of the company or Executive
under any other agreement or plan.

 

(f) This Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original
but all such counterparts together shall constitute one and the same instrument.



--------------------------------------------------------------------------------

11. EXECUTIVE REPRESENTATON & ACCEPTANCE. By signing this Agreement, Executive
hereby represents that Executive is not currently under any contractual
obligation to work for another employer and that Executive is not restricted by
any agreement or arrangement from entering into this Agreement and performing
Executive’s duties hereunder.

 

IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND THEREOF, the parties hereto
have executed and delivered this Agreement as of the year and date first above
written.

 

WITNESS:

 

RESORTS INTERNATIONAL HOTEL, INC.

/s/ Bernadette Cummings

--------------------------------------------------------------------------------

  By:  

/s/ Audrey S. Oswell

--------------------------------------------------------------------------------

       

Audrey S. Oswell, President & Chief

Executive Officer

WITNESS:

 

EXECUTIVE

/s/ Linda S. Jones

--------------------------------------------------------------------------------

     

/s/ Mark Lefever

--------------------------------------------------------------------------------

       

Mark Lefever